Citation Nr: 0922947	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  04-26 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent prior to April 26, 2004, and in excess of 20 percent 
from April 26, 2004, for residuals of left ankle sprain.

2.  Entitlement to an initial evaluation in excess of 10 
percent prior to April 26, 2004, and in excess of 20 percent 
from April 26, 2004, for residuals of right ankle sprain.

3.  Entitlement to an initial evaluation in excess of 10 
percent from November 30, 2001, for hypertension.

4.  Entitlement to an initial compensable evaluation prior to 
May 3, 2006, and in excess of 10 percent from May 3, 2006, 
for peripheral occlusive disease, right lower extremity.

5.  Entitlement to an initial compensable evaluation prior to 
May 3, 2006, and in excess of 10 percent from May 3, 2006, 
for peripheral occlusive disease, left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1993 to May 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from August 2002, January 2003, July 2003, and 
October 2003 rating decisions by the above Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Prior to April 26, 2004, the Veteran's residuals of left 
ankle sprain were characterized by a moderate limitation of 
motion.

2.  From April 26, 2004, the Veteran's residuals of left 
ankle sprain have been characterized by a marked limitation 
of motion.

3.  Prior to April 26, 2004, the Veteran's residuals of right 
ankle sprain were characterized by a moderate limitation of 
motion.

4.  From April 26, 2004, the Veteran's residuals of a right 
ankle sprain have been characterized by a marked limitation 
of motion.

5.  From November 30, 2001, the Veteran's hypertension has 
been characterized by a history of diastolic pressure 
predominantly 100 or more and systolic pressure of 160 or 
more, requiring continuous medication for control.

6.  Prior to May 3, 2006, the Veteran's peripheral arterial 
occlusive disease, right lower extremity, was characterized 
by mild venous insufficiency with slight edema.

7.  From May 3, 2006, the Veteran's peripheral arterial 
occlusive disease, right lower extremity, has been 
characterized by intermittent edema.

8.  Prior to May 3, 2006, the Veteran's peripheral arterial 
occlusive disease, left lower extremity, was characterized by 
mild venous insufficiency with slight edema.

9.  From May 3, 2006, the Veteran's peripheral arterial 
occlusive disease, left lower extremity, has been 
characterized by intermittent edema.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in 
excess of 10 percent prior to April 26, 2004, and 20 percent 
from April 26, 2004, for residuals of left ankle sprain, have 
not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code (DC) 5271 (2008).

2.  The schedular criteria for an initial evaluation in 
excess of 10 percent prior to April 26, 2004, and 20 percent 
from April 26, 2004, for residuals of right ankle sprain, 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, DC 5271.

3.  The schedular criteria for an initial evaluation in 
excess of 10 percent for hypertension have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.104, DC 
7101 (2008).

4.  The schedular criteria for an initial compensable 
evaluation prior to May 3, 2006, and of an evaluation in 
excess of 10 percent from May 3, 2006, for peripheral 
arterial occlusive disease, right lower extremity, have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.104, DC 7114-7120 (2008).

5.  The schedular criteria for an initial compensable 
evaluation prior to May 3, 2006, and of an evaluation in 
excess of 10 percent from May 3, 2006, for peripheral 
arterial occlusive disease, left lower extremity, have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.104, DC 7114-7120. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In March 2002, December 2002, June 2003, and October 2003, VA 
sent the Veteran letters informing him of the types of 
evidence needed to substantiate his claim and its duty to 
assist him in substantiating his claim under the VCAA.  The 
letters informed the Veteran that VA would assist him in 
obtaining evidence necessary to support his claim, such as 
medical records, employment records, or records from other 
Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the rating decisions, April 
2004 SOC, May 2005 SSOC, April 2007 SSOC, January 2008 SSOC, 
March 2008 SSOC, and July 2008 SSOC explained the basis for 
the RO's action, and the SOC and SSOCs provided him with 
additional 60-day periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant the claimant has not demonstrated any 
prejudicial or harmful error in VCAA notice, and the 
presumption of prejudicial error as to the first element of 
VCAA notice does not arise in this case.  See Shinseki v. 
Sanders, supra. 

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law, Regulations, and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against an adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14.  A claimant may not be compensated twice for 
the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

A.  Increased Ratings for Residuals of Left and Right Ankle 
Sprains

Normal ranges of motion of the ankle are dorsiflexion from 0 
degrees to 20 degrees, and plantar flexion from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II (2008).  

Diagnostic Code 5270 provides ratings for ankylosis of the 
ankle.  Ankylosis of the ankle in planter flexion less than 
30 degrees is to be rated 20 percent disabling; ankylosis of 
the ankle in planter flexion between 30 degrees and 40 
degrees, or in dorsiflexion between 0 degrees and 10 degrees, 
is to be rated 30 percent disabling; ankylosis of the ankle 
in planter flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion, or eversion deformity, is to be rated 
40 percent disabling.  38 C.F.R. § 4.71a (2008).

Diagnostic Code 5271 provides ratings based on limitation of 
extension of the ankle.  Moderate limitation of motion of the 
ankle is rated as 10 percent disabling; and marked limitation 
of motion of the ankle is rated as 20 percent disabling.  38 
C.F.R. § 4.71a.

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
DC 5010 provides that arthritis due to trauma which is 
substantiated by X-ray findings is to be rated as 
degenerative arthritis.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, DC 5003 
provides a 20 percent rating for degenerative arthritis with 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Note (1) 
provides that the 20 percent and 10 percent ratings based on 
X-ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, DC 5003 provides a rating 
of 10 percent for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a. 

Service connection for the residuals of a left ankle disorder 
was granted in an October 2003 rating decision, and the RO 
assigned a 10 percent evaluation, effective from November 30, 
2001.  Service connection for the residuals of a right ankle 
disorder was granted in an August 2002 rating decision, and 
the RO assigned a 10 percent evaluation, also effective 
November 30, 2001.  The evaluation for both ankles was 
increased to 20 percent in a December 2004 rating decision, 
effective April 26, 2004.

November 2001 X-rays from VA treatment showed no abnormality 
of the right ankle, and a small sessile osteochondroma coming 
from the posterior lateral cortex of the distal tibial 
metathesis.  At a May 2002 VA examination, the Veteran's 
right ankle had dorsiflexion of 30 degrees and plantar 
flexion of 30 degrees.  Medial rotation was 30 degrees and 
lateral rotation was 20 degrees.  There was moderate swelling 
about the ankle and moderate tenderness to palpation.  The 
left ankle had dorsiflexion of 30 degrees and plantar flexion 
of 30 degrees.  Medial rotation was 30 degrees and lateral 
rotation was 30 degrees.  There was moderate swelling of the 
ankle and foot and tenderness to palpation.  The Veteran was 
diagnosed with a bilateral ankle sprain, minimal symptoms and 
disability.  In December 2002 the Veteran wrote that he 
continued to suffer from pain, tenderness, weakness, swelling 
and loss of balance in both ankles.

At a June 2003 VA examination the it was noted that the 
Veteran currently wore bilateral ankle braces and high-top 
boots.  He complained of repeated spraining and instability 
of both ankles.  He said he did fairly well if he was moving 
in a straight line but that his ankles would become painful 
and unstable when he had to turn.  His ankle symptoms were 
worse when the weather changed and when it was cold or damp.  
He also had night pains in his ankles that would wake him up, 
and he had stopped working as a truck driver in January 2003 
because of ankle pain.

The examiner observed that the Veteran had a broad-based gait 
and a limp on the right lower extremity.  He did not use any 
ambulatory aids.  There was edema and soft tissue swelling on 
the lateral side of the right ankle, and the malleolus was 
tender.  There was little or no tenderness over the ankle 
mortise, and the anterior drawer test was negative.  In 
addition, there was some swelling on the dorsum of the foot, 
down distally to the toes, and the ankle was tender when 
stressed into inversion or eversion.  The active range of 
motion was dorsiflexion 5 degrees, plantar flexion 60 
degrees, inversion 5 degrees, and eversion 10 degrees.  The 
left ankle had slight soft tissue swelling both medially and 
laterally and on the dorsum of the foot.  There was 
tenderness to palpation around the medial and lateral 
malleoli and over the mortise of the ankle, and the anterior 
drawer was negative.  Range of motion of the left ankle 
dorsiflexion was 5 degrees, plantar flexion was 60 degrees, 
inversion was 10 degrees, and eversion was 0 degrees.  X-rays 
showed soft tissue swelling in both ankles, greater in the 
left ankle.  The left ankle showed previous injury and a 
small area of ossification.

The examiner diagnosed the Veteran with bilateral recurrent 
ankle sprains and pain.  In spite of wearing a brace, he 
remained symptomatic and had pain in the ankles while at 
rest.  The pain was greater on the right, and he was not 
taking adequate doses of anti-inflammatory medication for 
pain relief.

The Veteran wrote in a February 2004 statement that the 
dosage for his pain medication had been increased for both 
ankles.   He had pain and swelling bilaterally, and could not 
sit or stand for long periods of time without discomfort and 
swelling. 

At April 2004 VA podiatry treatment, the Veteran expressed 
"exquisite discomfort" at the subtalar joint bilaterally 
due to lateral foot instability.  It was noted that he would 
do well with foot/ankle supports.

W.P.H., D.O., a private physician who treated the Veteran, 
wrote on April 26, 2004, that the Veteran has severe 
arthritis and marked limited motion in his ankles.  Dr. H 
said the Veteran had difficulty walking due to his ankles.  
In July 2004, Dr. H wrote that the Veteran had marked 
limitation of motion in his left ankle and a range of motion 
of less then 15 degrees in rotation bilaterally.  He Veteran 
had decreased range of motion in dorsiflexion, and plantar 
flexion of less than 20 degrees.  Dr. H continued that the 
Veteran had a decreased range of motion in his right ankle 
and a chronic right ankle sprain.  Dorsiflexion was 25 
degrees, plantar flexion was 25 degrees, and rotation was 20 
degrees.

Dr. H wrote in February 2005 that recent X-rays had shown 
that there was evidence of ankylosis and plantar flexion of 
35 degrees in the ankles.  He felt that the Veteran had a 
marked limitation of movement in his ankles.

VA treatment notes show that at an April 2005 VA podiatry 
evaluation it was noted that the Veteran would do well with 
foot/ankle supports.  The Veteran wrote in May 2005 that he 
wore a brace on his ankles and walked with a cane.

At a May 2006 VA examination the Veteran reported having 
chronic pain in his ankles on a daily basis, worse in cold 
weather and with walking or standing.  He described the pain 
as an ache and a throb that averaged a seven or eight out of 
ten and increased to a nine if he walked, pivoted wrong, or 
was exposed to cold weather.  He took Naproxen, 500 mg, twice 
a day and wore ankle splints, which provided some relief.  He 
had used a cane for the last three years; elevation and rest 
would provide some relief.  The examiner noted that November 
2005 X-rays were normal in respect to the Veteran's ankles.  
On examination the ankles had no deformities, swelling, or 
palpable tenderness.  Bilaterally there was dorsiflexion from 
0 to 10 degrees with pain medially and laterally at 10 
degrees on both ankles minus 10 degrees, secondary to pain.  
Plantar flexion was 0 to 30 degrees with pain medially at 
both ankles at 30 degrees minus 15 degrees, secondary to pain 
bilaterally.  Active range of motion did not produce any 
weakness, fatigue, or incoordination.  MRIs of the Veteran's 
ankles were negative. The examiner diagnosed the Veteran with 
recurrent ankle sprains.

Dr. H wrote in November 2006 that the Veteran had chronic 
ankle pain.  In May 2007 Dr. H wrote that the Veteran had 
chronic ankle pain and had ankylosis, with plantar flexion 30 
to 40 degrees.

At an October 2007 VA examination the Veteran complained of 
both ankles "buckling," a decreased range of motion, and 
easily re-spraining his ankles, particularly when walking on 
uneven terrain.  He also reported an aching, throbbing pain, 
particularly in cold weather.  The Veteran used ankle braces 
and a cane to ambulate, with some relief.  The examiner 
observed that the Veteran had a limping gait, that he walked 
with a cane, and that he was wearing ankle braces.  Clinical 
evaluation showed dorsiflexion of 0 to 10 degrees and plantar 
flexion of 0 to 30 degrees bilaterally, without pain.  The 
Veteran was tender in the medial and lateral aspects of the 
joints and he had soft tissue swelling, left greater than 
right, in the area of the malleoli.  He had negative drawer 
bilaterally.  There was no crepitus with range of motion, no 
additional limitations following repetitive use and no flare-
ups, effect of incoordination, fatigue, weakness or lack of 
endurance on joint function.  The examiner noted that X-rays 
were negative and that June 2006 MRIs were negative other 
than soft tissue swelling.  

In February 2008 the examiner who had conducted the October 
2007 examination reviewed the Veteran's claims file.  The 
examiner wrote that the Veteran did not have ankylosis of his 
ankles and that he had 40 degrees of motion bilaterally.  He 
opined that the only reasonable explanation for the loss of 
motion of approximately 25 degrees bilaterally was pain, 
since there was no anatomic or bony restriction shown in the 
radiologic studies.

After a careful review of the evidence, the Board finds that 
entitlement to an evaluation of 10 percent prior to April 26, 
2004, for the residuals of left and right ankle sprains has 
not been established.  Under Diagnostic Code 5271, a 20 
percent evaluation requires that there be marked limitation 
of motion of the ankles.  Normal ranges of motion of the 
ankle are dorsiflexion from 0 degrees to 20 degrees, and 
plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 
4.71, Plate II.  At the Veteran's May 2002 VA examination his 
ankles had dorsiflexion of 30 degrees and plantar flexion of 
30 degrees.  The ranges of motion of the ankles at the June 
2003 examination were dorsiflexion of 5 degrees and plantar 
flexion of 60 degrees.  Given the normal ranges of motion of 
the ankle, the Veteran's limitations of motion prior to April 
26, 2004 cannot be considered marked.  See 38 C.F.R. § 4.71, 
Plate II.  Therefore, the Veteran did not qualify for a 20 
percent evaluation under DC 5271. 

The Board has also considered the Veteran's service-connected 
left and right ankle disorders under Diagnostic Codes 5270, 
5272, 5273, and 5274.  However, prior to April 26, 2004 he 
has not been shown to have ankle ankylosis in plantar 
flexion, less than 30 percent, ankylosis of the subastragalar 
or tarsal joint, malunion of the os calcis or astragalus, or 
astragalectomy.  38 C.F.R. § 4.71a.  DCs 5003 and 5010 are 
not applicable, because the Veteran has had compensable 
evaluations for each of his ankles during the entire rating 
period.  Id.

As for whether the Veteran is entitled to ratings in excess 
of 20 percent from April 26, 2004, the only diagnostic code 
relating to the ankles for which a rating in excess of 20 
percent is available is DC 5270, for ankylosis of the ankles.  
Dr. H wrote in February 2005 that the Veteran had ankylosis 
in his ankles with plantar flexion of 35 degrees.  He wrote 
in May 2007 that the Veteran had ankylosis with plantar 
flexion between 30 to 40 degrees.  In contrast, in February 
2008 the VA examiner wrote that the Veteran did not have 
ankylosis.

Unlike the VA examiner, Dr. H did not indicate that he used 
radiographic imaging results in reaching his diagnosis, and 
did not state how he reached his conclusions.  The record 
does not contain any clinical notes from Dr. H's treatment of 
the Veteran.  Furthermore, Dr. H wrote in his February 2005 
and May 2007 statements that the Veteran had ankylosis with 
plantar flexion of 35 degrees and ankylosis with plantar 
flexion between 30 to 40 degrees, respectively.  He did not 
indicate whether the degrees of plantar flexion to which he 
referred were ranges of motion or whether they were the 
position in which the ankles were held due to ankylosis.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence, and is not compelled to accept a 
physician's opinion. See Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  Where the record contains both positive and negative 
evidence, it is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same and, in so 
doing, the Board may accept one medical opinion and reject 
others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is 
mindful that we must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical 
opinion over another.  Evans, supra; see also Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Thus, the weight to 
be accorded the various items of evidence in this case must 
be determined by the quality of the evidence, and not 
necessarily by its quantity or source.  In the present case, 
the Board finds the VA examiner's opinion with regard to 
ankylosis of the ankles to be of greater probative value than 
Dr. H's opinions, because they are unambiguous and are 
supported by clinical findings.

Therefore, the Board finds that the Veteran is not entitled 
to evaluations in excess of 20 percent for residuals of left 
and right ankle sprains from April 26, 2004. 

Under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), we are required to consider 
the Veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston, 10 Vet. App. at 85.  However, under 
Spurgeon, supra, the Board is not required to assign a 
separate rating for pain alone.  In the present case, the 
Board finds that the Veteran's pain, swelling, weakness, and 
excess fatigability have been contemplated in the assigned 
ratings.

Given the Veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
(C&P) Service for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. 
App. 242 (2008).  The record reflects that the Veteran has 
not required frequent hospitalization for the disability, and 
that the manifestations of the disability are not in excess 
of those contemplated by the assigned rating.  Further, 
although the Veteran experiences occupational impairment, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned ratings.  The Court has 
held that, "if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Therefore, the Board has 
concluded that referral of this case for extra-schedular 
consideration is not in order.

B.  Increased Rating for Hypertension

The Veteran is seeking an increased initial evaluation for 
his service-connected hypertension.  A 10 percent evaluation 
is warranted with diastolic pressure predominantly 100 mm or 
more, systolic pressure predominantly 160 mm or more, or is 
the minimum evaluation to be assigned for an individual with 
a history of diastolic pressure at predominantly 100 or more 
who requires continuous medication for control.  A 20 percent 
evaluation requires diastolic pressure predominantly 110 or 
more, or systolic pressure predominantly 200 or more.  A 
40 percent disability requires diastolic pressure at 
predominantly 120 or more, and a 60 percent evaluation 
requires diastolic pressure predominantly at 130 or more.  
38 C.F.R. § 4.104, DC 7101.

Service connection for hypertension was granted in an August 
2002 rating decision.  The RO assigned a noncompensable 
evaluation effective November 30, 2001.  In a January 2003 
rating decision, the RO increased the evaluation to 10 
percent, effective November 30, 2001.

At a January 2003 VA examination, the Veteran said that his 
blood pressure had been under control since he started taking 
medication approximately one year before.  His sitting blood 
pressure was 160/100, and lying supine it was 145/70.  The 
examiner wrote that the Veteran's systolic blood pressure of 
145 was 15 millimeters above normal, despite his use of three 
medications.

At a January 2004 VA examination, the Veteran complained of 
intermittent feelings of faintness, nausea, lightheadedness, 
and headaches that had no pattern.  His blood pressure 
readings at the examination were 162/98, 158/94, and 160/100 
in the right arm, and 160/102 in the left arm.  Although he 
was still taking medication, he was diagnosed with 
hypertensive vascular disease, uncontrolled.  At both January 
2004 VA treatment and a February 2004 VA examination for 
peripheral arterial occlusive disease, the his blood pressure 
was 163/94.  

At a February 2005 VA examination, the Veteran's blood 
pressure was 160/108, 160/110, and 160/100.  Dr. H wrote in 
April 2005 that the Veteran's blood pressure readings were 
160/120, 160/110, 162/104, and 160/100.  He noted that the 
Veteran's blood pressure was significantly high despite his 
taking blood pressure medications.

The Veteran underwent another VA examination in March 2006.  
It was noted that he was taking nifedipine, 90 mg, daily; 
Hydrochlorothiazide, 50 mg, daily; Triamterene, 75 mg, daily; 
and clonidine, 0.1 mg, twice a day.  His blood pressure at 
the examination was 135/75.  At a May 2006 VA examination, 
the blood pressure readings were 120/80, 130/80, and 132/80.

According to a chart submitted by Dr. H, in eight readings 
between November 2006 and August 2007 the Veteran's systolic 
blood pressure ranged between 154 and 166, and his diastolic 
blood pressure ranged between 90 and 98.  VA treatment notes 
show that in December 2006 the Veteran's blood pressure was 
122/80.  At an October 2007 VA examination it was 155/87.  
The examiner concluded that the hypertension was controlled 
with medication.  At December 2007 VA treatment, his blood 
pressure was 118/80.

After a careful review of the evidence of record, the Board 
finds that entitlement to an evaluation in excess of 10 
percent for the service-connected hypertension has not been 
established.  The evidence of record does not show that the 
Veteran's blood pressure has been manifested by diastolic 
pressure at predominantly 110 or more or by systolic pressure 
at predominantly 200 or more, as required by DC 7101.  
38 C.F.R. § 4.104.  The blood pressure readings noted above 
have ranged between 145-163/70-120.  While there were 
diastolic readings at 110 or more, the majority of the 
numerous diastolic readings discussed above were below 110.  
Therefore, the Board finds that the preponderance of the 
competent evidence is against a finding that a 20 percent 
disability evaluation is justified.  Rather, the 10 percent 
evaluation currently assigned adequately compensates the 
Veteran for the degree of his hypertension for the entire 
period beginning on November 30, 2001.

Given the Veteran's complaints associated with employment, 
the Board has also considered whether this case should be 
referred to the Director of the C&P Service for extra-
schedular consideration under 38 C.F.R. § 3.321(b)(1).  See 
Barringer, supra.  The record reflects that the Veteran has 
not required frequent hospitalization for the disability, and 
that the manifestations of the disability are not in excess 
of those contemplated by the assigned rating.  Further, 
although he experiences occupational impairment, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned ratings.  As the Court has held, 
"if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required."  Thun, 22 Vet. App. at 115.  
The Board concludes that referral for extra-schedular 
consideration is not in order.

C.  Increased Rating for Peripheral Occlusive Disease

Diagnostic Code 7114 provides a 20 percent evaluation if 
there is claudication upon walking more than 100 yards, and 
diminished peripheral pulses or ankle/brachial index of 0.9 
or less.  A 40 percent rating is granted if there is 
claudication upon walking between 25 and 100 yards on a level 
grade at 2 miles per hour, and trophic changes (e.g. thin 
skin, absence of hair, dystrophic nails) or ankle/brachial 
index of 0.7 or less.  38 C.F.R. § 4.104.  

DC 7120 provides ratings for varicose veins.  Asymptomatic 
palpable or visible varicose veins are rated noncompensably 
(0 percent) disabling.  Varicose veins with findings of 
intermittent edema of extremity or aching and fatigue in leg 
after prolonged standing or walking, with symptoms relieved 
by elevation of extremity or compression hosiery, are rated 
10 percent disabling.  Varicose veins with findings of 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema, are rated 20 percent disabling.  Varicose veins with 
findings of persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration, are rated 40 
percent disabling.  Varicose veins with findings of 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration, are rated 
60 percent disabling.  Varicose veins with findings of 
massive board-like edema with constant pain at rest are rated 
100 percent disabling.   A Note to DC 7120 provides that 
these ratings are for involvement of a single extremity.  If 
more than one extremity is involved, each extremity is to be 
rated separately and combined (under 38 C.F.R. § 4.25), using 
the bilateral factor (38 C.F.R. § 4.26), if applicable.  38 
C.F.R. § 4.104.

Service connection for left and right peripheral occlusive 
disease was established in a July 2003 rating decision, and a 
noncompensable rating was assigned effective January 13, 
2003.  In an October 2006 rating decision, the RO increased 
the Veteran's evaluations to 10 percent, effective from May 
3, 2006.

At a January 2003 VA examination the Veteran's dorsalis pedis 
pulses were not strong, although they were palpable in both 
feet.  On the left, the Veteran had a weak posterior tibial 
that was inconsistently palpable, and on the right there was 
no posterior tibial.  Doppler studies showed satisfactory 
signal bilaterally.  The examiner diagnosed the Veteran with 
peripheral arterial occlusive disease in both feet, secondary 
to hypertension, mild dyslipidemia, and obesity.

At his June 2003 VA examination, the Veteran had 1+ pitting 
edema of his legs extending up to the knee.

VA vascular surgery clinical treatment notes from January 
2004 show that the Veteran complained of ankle swelling, 
particularly with prolonged walking.  Edema was noted in both 
lower extremities, particularly around the ankles.  There was 
no tissue loss, dependent rubor, or dystrophic changes.  The 
Veteran had palpable and normal dorsalis pedis and posterior 
tibial pulses bilaterally.  He was diagnosed with venous 
insufficiency without evidence of significant peripheral 
vascular disease, and he was referred to prosthetics for 
prescription of compression stockings.

Dr. H wrote in April 2004 that the Veteran had edema in his 
legs.  

At a February 2005 VA examination the Veteran did not 
complain of claudication.  He did complain of slight swelling 
around his ankles.  Examination of the Veteran's feet 
revealed palpable dorsalis pedis and posterior tibial pulses.  
The ankle brachial index showed values of 0.16 on the left 
and 1.03 on the right.  Despite the stated value for the 
left, the examiner wrote that since the values were greater 
than 0.96 they were considered to be within normal limits 
without evidence of ischemia, and that therefore no further 
studies were needed.  The examiner did not feel that the 
Veteran had arterial insufficiency of the lower extremities.  
He felt that he probably had very mild venous insufficiency 
with slight edema.

At April 2005 VA podiatry treatment, the Veteran's pedal 
pulses were palpable and equal bilaterally.  Skin color and 
texture was normal and muscle strength was grossly intact.  
Sensory was present, equal, and symmetrical bilaterally.  
There was mild +1 pitting edema in the legs.

At a May 3, 2006 VA examination, he reported having daily, 
chronic pain in his ankles that was worse in cold weather and 
with walking or standing.  He described the pain as an ache 
and a throb that averaged a seven or eight out of ten and 
increased to a nine if he walked, pivoted wrong, or was 
exposed to cold weather.  He took Naproxen 500 mg twice a day 
and wore ankle splints, which provided some relief.  The 
Veteran had used a cane for the last three years, and 
elevation and rest also provided some relief.  The symptoms 
interfered with daily activities, particularly walking, 
pivoting, or turning wrong.  On examination the ankles had no 
deformities, swelling, or palpable tenderness.  

Dr. H wrote in May 2007 that the Veteran had claudication in 
both legs if he walked 100 yards, and had decreased 
peripheral pulses bilaterally.  At an October 2007 VA 
examination, the examiner opined that there was no evidence 
the Veteran had claudication.  The Veteran reported that he 
had swelling after being on his feet during the day, and that 
the swelling never completely went away.  He said that he 
could walk around the block, which the examiner noted was 
more than 100 yards, and could go up and down a flat street.  
The examiner noted that the Veteran did not describe any 
claudication symptoms.  He reported stiffness and swelling in 
the toes where he had swelling, and he said that if that area 
hurt during a walk he would sit.  He also reported sometimes 
getting a pins and needle feeling in the feet, and at night 
he was often awakened with cramps in his toes and ankles.  
Sometimes he had nighttime calf cramps and he would have to 
get out of bed, stand, and put pressure on them for relief.  
The Veteran had been taking Maxzide for seven to eight years, 
and he had used support hose for five years.  He said that he 
had not tried to work in the prior four years because of an 
inability to stand for long periods and because of the 
swelling.  He said that the compression hose had helped his 
swelling, and he wore them daily.

The examiner observed that the Veteran showed evidence of 
chronic venous stasis skin changes on the lower legs of a 
minimal nature.  He had approximately 2+ edema in the legs 
and no more than a trace to 1+ in the feet.  There was a 
negative Homan's sign and motor function was normal 
throughout the extremities.  Pinprick was intact in the upper 
and lower extremities and vibration examination was normal.  
Monofilament testing was intact bilaterally, and posterior 
tibial pulses were weak to absent.  Dorsalis pedal pulses 
were moderately impaired on the right and markedly impaired 
on the left.  The diagnosis was edema associated with chronic 
venous insufficiency.  The examiner opined that there was no 
evidence of peripheral vascular disease and noted that there 
were normal dorsalis pedis pulses bilaterally and no 
claudication.  He agreed with Dr. H that the Veteran had 
venous, arterial problems.

At January 2008 VA treatment the Veteran complained of lower 
leg swelling and ankle pain.  The radial, femoral, and 
dorsalis pedis pulses were moderately impaired bilaterally 
and the posterior tibial pulses were markedly impaired 
bilaterally.  Also in January 2008, a VA examiner reviewed 
the Veteran's records and opined that there was no change in 
diagnosis from the last examination.

Upon careful review of the evidence, the Board finds that at 
no time has the Veteran been entitled to a 20 percent rating, 
the lowest compensable evaluation available under DC 7114, 
for either lower extremity.  A 20 percent rating requires 
claudication on walking more than 100 yards and diminished 
peripheral pulses or ankle/brachia index of 0.9 or less.  The 
VA and treatment records discussed above show that the 
Veteran had diminished peripheral pulses.  At the February 
2005 VA examination, the ankle brachial index showed values 
of 0.16 on the left and 1.03 on the right.  However, the 
examiner went on to write that since the values were greater 
than 0.96, they were considered to be within normal limits.  
Since there appears to be a transcription error within the 
examination report, the Board cannot rely on the ankle 
brachial index findings stated therein.

In May 2007, Dr. H wrote that the Veteran had claudication in 
both legs if he walked 100 yards.  In contrast, the VA 
examiner found in October 2007 that the Veteran did not 
describe any claudication symptoms and that he said he could 
walk around the block, which was more than 100 yards.  The 
record does not contain any clinical notes from Dr. H, only 
his brief statement, and he did not discuss how he had 
reached this conclusion.  There is no indication from the 
record that he reached it from anything other than the 
Veteran's recounting of his own symptoms.  A mere 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Nonetheless, we recognize that such an opinion 
cannot be rejected solely because it is based upon a history 
supplied by the veteran, but the critical question is whether 
it is credible in light of all the evidence.  Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 
19 Vet. App. 427, 432 (2006) (Board may reject such 
statements of the veteran if rebutted by the overall weight 
of the evidence).  Given the shortcomings of Dr. H's 
statement, the fact that the Veteran did not complain of 
claudication at his February 2005 VA examination, and the 
thoroughness of the October 2007 VA examination at which it 
was found that the Veteran did not have claudication, the 
Board cannot give significant probative value to Dr. H's 
statement that the Veteran had claudication.  See Evans 12 
Vet. App. at 30; Owens, 7 Vet. App. at 433.

Since the record as a whole does not show that the Veteran 
has claudication, he cannot qualify for a 20 percent 
evaluation under Diagnostic Code 7114 despite having 
diminished peripheral pulses.

The record does not show that prior to May 3, 2006, the 
Veteran had varicose veins with findings of intermittent 
edema of extremity or aching and fatigue in his legs after 
prolonged standing or walking, with symptoms relieved by 
elevation of extremity or compression hosiery, as is required 
for a 10 percent evaluation under Diagnostic Code 7120.  At 
the February 2005 VA examination, he complained of slight 
swelling around the ankles, and the examiner felt that the 
arterial insufficiency was not found and the Veteran probably 
had very mild venous insufficiency with slight edema.  
Furthermore, the discomfort that the Veteran felt at the 
April 2005 VA treatment appears from the treatment notes 
discussed above to have been related to his ankles.  He has 
received separate evaluations for his ankles, and the 
evaluation of the same "disability" or "manifestations" 
under various diagnoses is prohibited.  38 C.F.R. § 4.14.  
Therefore, prior to May 3, 2006, the evidentiary record does 
not support a 10 percent evaluation under DC 7120.

In order to qualify for a 20 percent evaluation for each 
extremity from May 3, 2006, under DC 7120, the record would 
have to show findings of persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema.  The medical evidence of 
record does not show that the Veteran has persistent edema.  
At the May 2005 VA examination he reported that elevation 
alleviated the swelling.  In October 2007 he reported 
swelling after being up during the day.  At January 2008 VA 
treatment he complained of lower leg swelling.  The Board 
finds that this is not sufficient evidence of record to 
establish that the Veteran has persistent edema since it came 
on with activity and was alleviated with elevation.  
Therefore, he does not qualify for a 20 percent evaluation of 
right and left peripheral occlusive disease of the lower 
extremities.

As above, in light of the Veteran's complaints associated 
with employment, we have also considered whether this case 
should be referred to the Director of the VA C&P Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
See Barringer, supra.  He has not required frequent 
hospitalization for the disability, and  the manifestations 
of the disability are not in excess of those contemplated by 
the assigned rating.  Further, although the Veteran 
experiences occupational impairment, there is no indication 
in the record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned ratings.  The Court has held that, "if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun, 22 Vet. App. at 115.  Therefore, the Board 
has concluded that referral of the case as to this issue, for 
extra-schedular consideration, is not in order.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
prior to April 26, 2004, and in excess of 20 percent from 
April 26, 2004, for residuals of left ankle sprain is denied.

Entitlement to an initial evaluation in excess of 10 percent 
prior to April 26, 2004, and in excess of 20 percent from 
April 26, 2004, for residuals of right ankle sprain is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for hypertension is denied.

Entitlement to in initial compensable evaluation prior to May 
3, 2006, and to an evaluation in excess of 10 percent from 
May 3, 2006, for right peripheral occlusive disease is 
denied.

Entitlement to in initial compensable evaluation prior to May 
3, 2006, and to an evaluation in excess of 10 percent from 
May 3, 2006, for left peripheral occlusive disease is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


